 466DECISIONS oI,' NATIONAL LABOR RELATIONS BOARD4 By performing and giving effect to said collective-bargaining agreement, theCompany has interfered with, restrained, and coerced employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and has discriminated againstemployees in respect to their hire and tenure of employment and other terms andconditions of employment, and has thereby engaged in unfair labor practices within,the meaning of Section 8(a) (1) and (3) of the Act5By acquiescing in the Union's unilateral determination of the seniority statusof Michael Lopuch and in reducing his seniority position on the drivers' seniorityroster, the Company has interfered with, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7 of the Act, and has discriminatedin respect to the hire and tenure of employment and other terms and conditions ofemployment of Michael Lopuch, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) and (3) of the Act6By performing and giving effect to its collective-bargaining agreement with theCompany containing the aforesaid unlawful seniority provisions, the Union hasrestrained and coerced employees in the exercise of their rights guaranteed in Section7 of the Act, and has caused or attempted to cause the Company to discriminateagainst employees in violation of Section 8(a)(3) of the Act, and has therebyengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A) and (2)of the Act7By demanding and causing the Company to reduce the seniority status ofMichael Lo uch, the Union has restrained arid coerced employees in the exerciseof their rights guaranteed in Section 7 of the Act, and has caused the Company todiscriminate against an employee in violation of Section 8(a) (3) of the Act, and hasthereby engaged in unfair labor practices within the meaning of Section 8(b) (1) (A)and (2) of the Act8The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ]The Tetrad Company,Inc.andInternational Union of Electri-cal, Radio and Machine Workers,AFL-CIOCases Nos s-CA-5778 and 2-CA--6054November 30, 1959DECISION AND ORDEROn July 17, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in this case, finding that the Respondent had not en-gaged in the violations of Section 8 (a) (1) and (3) of the Act allegedin the complaint and recommending dismissal of the complaint in itsentirety, as set forth in the copy of the Intermediate Report attachedheretoThereafter, the General Counsel and Union filed exceptions tothe Intermediate Report, and the General Counsel filed a supportingbriefThe Respondent filed a brief in support of the IntermediateReport and Recommended OrderPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-ti iemberpanel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-125 NLRB No. 61 T11E TETRAD COMPANY, INC.467mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]'We do not,however,adopt the Trial Examiner's comment in footnote 5 of the Inter-mediate Report.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge(2-CA-5778)duly filed by International Union of Electrical,Radio and Machine Workers,AFL-CIO (Charging Party or Union),on March 3,1958,with the Second Region of the National Labor Relations Board(Board),averring thatTetrad Companyhad discriminatorily dischargedFrank StevensonandWilliam Freeman,and a charge(2-CA-6054)duly filed by said Charging Party onJuly 8, 1958, averring discriminatory discharge of Albert Puente byThe Tetrad'Company, Inc.,the Regional Director for the Second Region issued an order con-solidating cases, complaint,and notice of hearing,dated September 26, 1958.Thecomplaint alleged violations of Section 8(a)(1) and-(3) and 2(6) and(7) of theNational Labor Relations Act, as amended(Act), by The Tetrad Company, Inc.'(Respondent),in that:Since on or about February 21, 1958, Respondent has interfered with,restrained,and coerced,and is interfering with,restraining,and coercing, itsemployees in the exercise of rights guaranteed in Section 7 of the Act,in thatRespondent,by its president,Martin V.Marcus,2 did:(a)On or about April 18, 1958, threaten to refuse to recognize or bargainwith the Union or any union.(b)On or about April 18, 195:8,threaten to impose very strict and continuingsupervision over its employees if a union came into the shop.(c)On or about April 18, 1958, threaten to impose production quotas andto reduce overtime if the Union won the election.(d)On or about April 18, 1958, threaten to discharge employees active onbehalf of the Union.(e)On or about June 1, 1958,threaten to discharge an employee for hisactivities on behalf of the Union.(f)During the month of June 1958,interrogate various of its employeesconcerning their membership in, activities on behalf of and sympathy in theUnion.(g)On or about June 30, 1958, threaten an employee with bodily harm andother injuries and reprisals because of his activities on behalf of the Union.On or about the dates indicated hereinbelow,Respondent did discharge thefollowing named employees employed by Respondent at the Yonkers plant:oName of EmployeesDateorfLayoffFrank Stevens,Jr.-------------------------------February21,1958William Freeman------------.------------------- February 28,1958Albert Puente---------------------------------------- July 1,The Respondent filed an answer.1958On November 17, 18,19, and 20,1958,at a formal hearing before Louis Plost,the duly designated Trial Examiner,the issues presented were fully litigated.Theparties presented oral argument.The General Counsel and the Respondent there-after filed briefs.3Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:I Italicization above is added to show errors in charge as filed by the Union.2 The Respondent's president is Morton Marcus.8 This report was delayed because the Trial Examiner was hospitalized on December 1,1958, and physically unable to return to work until April 1959. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged and the Respondent admitted:The Respondent is, and has been at all times herein mentioned, a corporation dulyorganized under and existing by virtue of the laws of the State of New York.At all times herein mentioned, the Respondent has maintained its principal officeand place of business in Yonkers, New York, and is now and has been continuouslyengaged in the manufacture, sale, and distribution of diamond phonograph needles,tools, dies, and related products.During the past year, the Respondent, in the course and conduct of its businessoperations, caused to be manufactured, sold, and distributed, products valued atin excess of $50,000, of which products valued at in excess of $50,000 were shippedfrom its plant in interstate commerce directly to States of the United States otherthan the State of New York.II.THE ORGANIZATION INVOLVEDThe partiesare in agreementthat the Charging Party,InternationalUnion ofElectrical,Radio and Machine Workers, AFL-CIO,isandhas beenat all timesmaterial hereina labor organizationwithinthe meaning of Section2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. The alleged discriminatory discharges1.Frank Stevens, Jr.Joseph Vicinanza, International representative of the Charging Party, testifiedthat "about the last week in January or the first week in February [19581," hebegan an organizational effort among the Respondent's employees.Vicinanzatestified that his "first contact with one of the employees there" was Al Puente (oneof those named as discriminatorily discharged in the complaint) whom he did notknow prior to beginning his effort to organize the plant; that after becoming ac-quainted with Puente he met with him "almost every day"; and that thereafter healsomet Frank Stevens and Bill Freeman (also named as discriminatorily dis-charged) and during February met "quite often" with these three men who unoffi-cially formed "a sort of committee."On cross-examination Vicinanza testified, "There were many other people on thecommittee," but when pressed for names could recall only one.Frank Stevens, Jr., testified he first met Union Representative Vicinanza whenVicinanza handed him a leaflet he was distributing in the vicinity of the plant, that"after a few conversations with Joe [Vicinanzal during the first week in February"he (Stevens) contacted Freeman:We got together and began talking to guys in the shop before workingperiods and during lunch time and break periods and after work and trying tofind out just how many fellows in the shop were what you would call pro-unionand signing them up on a sheet we had that we used to keep around in ourpockets.According to Stevens,subsequently,"we came in contact with Al Puente" and there-after "the three of us began to canvass the whole shop."Freeman was also called to testify with reference to the above-mentioned docu-ment.According to Freeman "we asked guys . . . to sign" a document which hehad personally prepared; that there was only one copy, which he circulated andgave to Stevens to circulate.The document admitted in evidence 4 bears purportedsignatures of 16 individuals.Of these the name of William Freeman is third andFrank Stevens, Jr., is eighth.The Trial Examiner has devoted time and space to the above seemingly trivialtestimony because in his considered opinion the evident contradictions are in realityindicative of the testimony offered by the General Counsel.The complaint alleges that the Respondent discharged and has not reinstatedStevens because "he joined or assisted the union or engaged in other concertedactivities" protected by the Act.The Respondent contends that Stevens was discharged because of his excessive useof the telephone which kept him away from his work an unreasonable amount oftime.General Counsel's Exhibit No. 7. THE TETRAD COMPANY, INC.469John Goudie,grinding room foreman in the Respondent's plant at the time, testi-fied that on February 21,1958, he discharged Stevens, on his own authority,becausehe saw Stevens at the telephone"numerous times,"the telephone being a publictelephone in the shop;that Stevens who was a grinder worked together with anotherman as a team,the latter being compelled to sit idle while Stevens was away; thaton the day of Stevens'discharge for "an hour to an hour and a quarter,an hour anda half" of total elapsed time he noted that Stevens'workingpartner was idle andStevens away from his place of work; that prior to the final day of Stevens' employ-ment he had observed Stevens at the telephone"20 or 30 times";that he had warnedhim regarding the practice"four or five times," the last warning being "a day or twodays" before Stevens' discharge.Goudie further testified that at the close of the day on February 21, "I told himI couldn't go for this business any more and I was going to let him go."Goudiefurther testified that Stevens then asked,"Just give me another break"to which theforeman replied,"I am sorry, I can't do it" and Stevens"walked out of the shop."Joseph Como testified that he was the assistant grinding room foreman underwhom Stevens worked while employed by the Respondent;that he personally warnedStevens regarding his excessive use of the telephone"three or four times"; that "aweek or two before" his discharge Stevens remained at the telephone for a periodof 30 minutes which act Como reported to his superior as he did not have the rightto discharge.Como further testified that sometime in November he called Stevens to answerthe telephone during a "break"period but that Stevens refused to do so saying "hewill not answer the telephone call on his time."Stevens did not answer the call butwas not discharged for this conduct,which Como reported.Stevens testified that he could not recall the incident.With respect to his use of the telephone Stevens testified:Q.Would youtell us how often you had occasion to use the phone?A. During my stay in Tetrad,I could say that I probably used the phone,or that I did use the phone, approximately on the average of two times a weekor maybe three at the most, for the allotted time you would for a ten-cent call.He denied that he had ever been warned by the Respondent regarding his use of thetelephone.FrederickQuintana,employed by the Respondent from October 1957 untilApril 1958,testified that he worked as a grinder until the first week in February 1958,atwhich time he was assigned the task of gathering the diamond dust mixed withthe tool cooling fluid from all the grinding machines and also to polish microscopesfor the grinders at their request.The mixture of dust and fluid taken from thegrinding machine was emptied into a cleaning device or machine by Stevens.Themachine being a centrifugal device which separated the diamond dust from thesolvent was located near the telephone.Stevens admitted on cross-examination thathe actually ran the cleaning machine but two or three times daily,admitted that hewas required to gather the dust about three times daily each time requiring 10 or15minutes,admitted that the actual operation of the cleaning machine requiredone-half hour,and that while the cleaning machine was operating he would also becalled away from it to clean microscopes at various points in the department.Quintana testified that when he worked as a grinder he worked"about 10 feetfrom Stevens" and that when he worked on the diamond dust machine he was only3 feet from the telephone.With this foundation he testified that Stevens"used the phone about twice a week,sometimes three times."Quintana admitted however that he could not see the telephone when he wascleaning microscopes; admitted that while he worked as a grinder,which was duringallhis employment prior to February,he could not see the telephonebecause,"There was a partition blocking the phone"; admitted that while Stevens was on thenight shift he did not see him at all.With respect to the"diamond dust cleaning machine" and its operation byQuintana,Foreman Joseph Como testified:Q.When would he normally operate this machine?A. At the end of a grinding day, which would be approximately four or 4:30.In the opinion of the Trial Examiner,Quintana's testimony does not supportStevens' contention as to the amount of time he spent away from his work in theuse of the public telephone on matters of his own.The Respondent's officials uniformly admitted they had knowledge of the Charg-ing Party's efforts to organize the employees from its inception because of handbills535 828-60-=vol. 125-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven themby the Union'srepresentatives and similar literature scatteredthrough-out the plant;however they all denied any knowledgeof any organizationalactivityor union membership by Stevensprior to his discharge.To buttressthe contention that Stevens was discriminatorily discharged, theGeneral Counsel offered testimony designedto proveknowledge of Stevens' unionactivity by theRespondent..As hereinfound, Stevens testified that he and Freeman advocatedtheUnion's.cause to their fellow employees during lunch periods and before work and alsoasked for signatures to a document advocating unionizationof the plant.The docu-ment on which the signatures were takenand the methodusedwas described byStevens.Itwas actually a legal-sized paper,similar to the legal-sized pads you have onyour desk.We tore themin half and we were getting initials from people indifferentsections,those people whodefinitelywould like to see a union comeintoTetrad.Stevens, however,admittedthatonly one copy was used,being circulated at differenttimes by Freeman and himself.Stevens furthertestified that at about 2:30 p.m. on the day of his discharge he was,in the "bathroom"and Ihad my sheet with me thatI used to getinitialsfrom various.employees"; that:Right afterI camein,FreddyQuintana came in. I started to talk to him,about theunion, so forth andso on, the details about what they offeredagainstthe conditionsas they were in theplant.I askedhim to signthis slip ofpaper.In other words,committing himself asfar as what he thought aboutthe unionand that he would joinsubsequently if the union managed to get in.Accordingto Stevens"I had collectedquite a few names onitalready."Aftertalking to Quintana,accordingto Stevens, he folded thepaper into a square, gaveit to Quintanawho held itagainst the wall, and"He put his initial onthe paper."To the TrialExaminer, thiswhole proceeding seems to havebeen less than auseless and futile gesture.Quintana,on direct examination,admitted:Q. Duringthe courseof youremploymentwith Tetrad, did youever becomea dues-paying member of the Union?A. No.Q. You did signa union application card?A. Yes, I did.Q. Did yousubsequentlysign a petition that Mr.Stevens, Frank Stevens,was passingaround? [Emphasissupplied.]A. Yes, I did.The TrialExaminer uses the term "admitted"to describe Quintana's testimony.As can be readilyseen the witness merelyagreedthat he signed the card and the"petition."Why did Stevensseek theinitialand obtain the signature to an independentlypassed"petition"from an employeewho had alreadymade application for member-ship in the Union?The Trial Examinerisalsomindful of Stevens' testimonythatat the time hesolicitedQuintana,he (Stevens)"had collectedquite a few names on italready."As hereinabovenoted, the documentadmittedas the one in question bears a totalof 16 names, Stevens' being number 8.Quintana's is number11.The documentbears names,not initials.Be that as it may, Stevens further testifiedthat "Quintanaput his initial on the paper.Just as he finished,Mr. Goudiewalked in."Hecontinued:These incidents happened almost simultaneously.As he walked in, Mr.Quintana was just taking his hand down from signing and he had walked pastGoudie.As Mr.Quintana passed him, John Goudie stopped.He looked atme and he said*******"You will hearabout this later,"and then he walked out.Accordingto Stevens,the foreman in making this threat spoke "louder than heusually talked."While Goudiewas in the room according to Stevens, he (Stevens)stoodpartly blockingthe door,he and Goudie beingpartlyin the door when Quintanawent out.He testified on cross-examination:Q. You said that Mr.Quintana walked out as Mr. Goudie walked in. Is thedoor large enough to accommodate two people at one time? THE TETRAD COMPANY, INC.471A. No. He can squeeze by. It is no problem.Quintana testified as to the above-related incident as follows:Q. Could you tell us what happened, in your own words?A. It was during the break period. I went into the bathroom and he wasthere at the time.Q.Who is "he"?A. Frank Stevens was there at the time.He asked me to read the slip. So Istarted reading the slip and he started explaining to me what it is all about.He asked me if I wanted to sign it, so I signed it. Just when I started signingmy last name, John Goudie came in. Just as I put the "a" in my last name,I walked out.He was already in the bathroom.Q. Did anything else occur?Did you hear anything said?A. No. I just walked out. I didn't hear anything said.That Quintana did not hear the threatening remark allegedly made by Goudiewhile the three men were in the same roomand the foreman was talking in anunusually loud tone of voice remained an unexplained singularity.Goudie did not testify to the "bathroom" incident, hence it may be said to beuncontradicted; however, in the opinion of the Trial Examiner, the testimony ofboth Stevens and Quintana to the alleged incident furnishes sufficient contradiction.Stevens' testimony as to the "petition" is wholly incredible from any realistic pointof view, his testimony as to his use of the telephone as "buttressed" by Quintana isnot convincing.The burden of proof that Stevens was discriminatorily discharged for reasons otherthan those advanced by the Respondent rests on the General Counsel.On all theevidence considered as a whole and from his observation of the witnesses, the TrialExaminer is convinced and finds that the General Counsel did not sustain his burdenof proof and will therefore recommend that the complaint be dismissed insofar asitalleges that the Respondent discriminatorily discharged Frank Stevens, Jr.2.William FreemanJoseph Vicinanza, the Union's representative, testified that on February 28, 1958,5he distributed leaflets in front of the Respondent's plant, from 7:30 until 8:30 a.m.Vicinanza further testified that while he was passing out the leaflets,WilliamFreeman stopped and talked with him for "maybe five to ten minutes."Accordingto Vicinanza, Freeman then entered the plant and:As he opened the door and walked in,he called out over his shoulder thatwe will have the union in here within three weeks.[Emphasis supplied.]On cross-examination Vicinanza testified this was the only time Freeman re-mained to talk to him "for any length of time" and that during the time he distri-buted literature at the Respondent's plant, no other person exchanged more than "acouple of words" with him.Vicinanza further testified that as Freeman went into the plant, he (Vicinanza)observed a man standing inside the door, the man being 6 feet away from him andstanding in front of a partition wall against which the door swung when opened.The Union's representative was careful to point out that he made no claim toknowing the man he thus observed but testified"I was tolditwas Mr. DiMarco (theRespondent's shop foreman) later."Of course Vicinanza's testimony on this point can at best mean that on a day, thedate of which he was given, he spoke to Freeman, some time in the morning as hewas passing literature, and that when Freeman entered the plant hecalled backtohim, Vicinanza at the same time seeing a man, whose identity was unknown to him,standing in the entrance wayinsidethe plant.William Freeman testified that on the morning of February 28, he spoke toVicinanza in front of the plant for "more than ten minutes," then entered the plantat "8:10 or something like that," continuing:5 The Trial Examiner most point out that the date was established in the followingmanner :Q. (By General. Counsel.)Iwould like you to think of the morning of February28th,which is a Friday.However, the Trial Examiner is convinced that this manner of questioning (which occurredon several occasions) was not deliberate impropriety but merely showed inexperience onthe part of the General Counsel's representative who throughout the hearingimpressedthe Trial Examineras being entirely ethical and a credit to his chosen profession. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDI was going into the shop.I opened the door and there was Mr. Marcus there,but before I seen him, I called back to Joe,who was handing me a pamphletas I was going in,and told him, "I would get you in in about a week or so."The General Counsel promptly "amended"Freeman's testimony as follows:Q. (By Mr. Haemmel.)You sayMr. Marcus was standing there?A. Yes.Q. This is Mr.Marcus?A.Mr. DiMarco,Joe DiMarco.Freeman testified that DiMarco was"right at the door" when it was opened; thatVicinanza was about 3 feetaway; thathe stood "partly in and partly"out of thedoor; that DiMarco stood beside him and that then:I holleredback to him.He furthertestified:TRIAL EXAMINER:How far was he when you hollered back to him?The WITNESS:He was right at the door.TRIAL EXAMINER:How far from you?The WITNESS:Just a littlebit fartherthan you are.TRIAL EXAMINER:About threeor four feet?The WITNESS:Yes.Freeman testified that while he called back to Vicinanza he (Freeman)held thedoor openand that DiMarco "didn'topen his mouth."Albert Puentetestified with respect to the above-related story, the opening gambitbeing a question framed as follows:Q. (By Mr.Haemmel.)Iwill direct your attention to the morning ofFriday, February 28th,1958,Mr. Puente.Did you work that day?that at about7:45 a.m.he entered the plant passing Vicinanza who was handingout leaflets,to whom he merely said"Hello"; that Freeman"was in the neighbor-hood," but quicklyagreed that Freeman"was talking to Mr. Vicinanza";that as hewent into the plant he observed Foreman DiMarco"a couple of feet inside thedoor";that the door was open;"that there was a clip"on the door to hold it open,he was definite on cross-examination that he saw DiMarco in the doorway onFebruary 28:Because Joe was reading a union pamphlet,because the man outside had givenhim a union pamphlet.That is whyI noticed it.Although Puente, as will appear later, in testifying as to his own discharge hadconsiderable difficulty with dates, testified he could not recall dates, testified in suchfashion as to dates pertinent to his discharge that it was pointed out to him that thereis no June 31 but he remained certain as to February 28, because"I remember thatday."Puente testified:TRIAL EXAMINER:Are you sure it was the 28th?The WITNESS:I am very positive it was the 28th.TRIAL EXAMINER:What else do you remember happened on the 28th?The WITNESS:I can't recall.It seems strange that even under the stress of questioningby the TrialExaminerthewitness did not recall that February 28 was the day his fellow "committeemember," with whom he testified he was actively engaged in organizing the plant,was allegedly discriminatorily discharged.ConsideringthattheUnion'srepresentative vigorously"disaffiliated"himselffrom any claim that he saw DiMarco in the doorway; that both Vicinanza andFreeman testified that the door was opened by Freeman while Puente testified itwas held open by a clip;that Puente according to his testimony entered the plantat7:45,while Freeman testified he entered at8:10, immediately after a 10-minuteconversation with Vicinanza,itmay well be that this fully accounts for the factthat Puente did not hear Freeman"holler" or it may be because his knowledgeisbased on information disclosed as follows:TRIALEXAMINER:Do you remember clearly everything that happened?The WITNESS:Yes, I do. I would like to explain why.TRIALEXAMINER: Tell me why you remember.The WITNESS:Because we were discussing it and somebody said that thatcrazy bastard Freeman goes out and yells that he is going to get the union in.TRIAL EXAMINER:Did you hear him yell that? THE TETRAD COMPANY, INC.473The WITNESS: No, I didn't.TRIAL EXAMINER: You are merely testifying what you heard somebody tellyou?The WITNESS: That is right.Itwould seem that the account of the morning's conversation between the Union'srepresentative and the discharged employee hardly serves as a foundation of priorknowledge of Freeman's alleged union activity by the Respondent upon which tobuild an allegation of discriminatory discharge.As hereinbefore found in connection with Stevens' alleged discriminatory dis-charge,Freeman testified that he was very active in behalf of the Union; that(apparently without the knowledge of the Union's official representative) he person-ally prepared a "petition" which was circulated by him and at times by Stevens,there being but one copy.Freeman described the petitionWe had a little piece of paper with names of people that wanted to be in theunion.We had on it guys that wanted to change the things that were going onaround here.They wanted to see different changes.Freeman testified he circulated the document "about four weeks." It is of interest(as has been found herein) that the "petition" bears a total of 14 signatures otherthan that of Freeman and Stevens, hardly an impressive showing after 4 weeks.Puente,whose testimony regarding the February 28 conversation betweenVicinanza and Freeman has been related herein also testified that during "the firstor second week in February [1958]" (not being able to fix the time more accuratelybecause "I can't remember the dates") he observed the activities of Freeman andStevens and said that:They had a piece of paper or pad and they were soliciting people, signing upthe pad for the union.Neither Stevens nor Freeman testified to using a "pad," neither does their accountof their activity conform to Puente's description which was that it took place:In the men's room, and at times when the men would sit down at their machines.The machines were off and they would come over and sit down and talk to them.Puente further testified:Q.What about prior [to Freeman's discharge] to that time?A. Prior to that they had cards.They were signing up men with cards.I saw them talking to people. Both of them would come up to a person andthey would talk to him for a short while and then one would stay and talkand the other one would talk and walk away and then talk to someone else.Freeman, however, testified:Q. (By Mr. Haemmel.)Was there an occasion when Mr. John Goudie sawyou with this instrument?A. Not me. I am quite sure Mr. Goudie never had seen me with it.Mr. HAEMMEL: No further questions.Goudie is the Respondent's shop foreman who discharged Freeman.Returning to the alleged incident occurring the morning of February 28, 1958,above discussed; Joseph DiMarco, the Respondent's shop foreman, testified he re-called "no incident concerning Mr. Freeman" as set forth in Freeman's testimonyand the "supporting evidence" to it, occurring on February 28.DiMarco, Goudie, the foreman who actually discharged Freeman, and MortonMarcus, the Respondent's president, all denied having any knowledge of activity onbehalf of the Charging Party by Freeman prior to Freeman's discharge.From a careful study of the testimony of Freeman, Vicinanza, and Puente, as wellas his observation of the witnesses while on the stand, the Trial Examiner is fullyconvinced that the account of a conversation between Vicinanza and Freeman onFebruary 28, 1958, followed by Freeman calling loudly to Vicinanza while stand-ing virtually beside Foreman DiMarco that "I [Freeman] would get you [the Union]in in about a week or so-' relates to an incident existing only in the imagination ofthe General Counsel's witnesses.The Trial Examiner is further convinced on theentire record considered as a whole that prior to Freeman's discharge the Respond-ent had no knowledge of any activity by Freeman on behalf of the Union.Freeman testified further that at 5:30 p.m., February 28, he was called to theoffice of Foreman Goudie; that upon his arrival: 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe told me, "Bill, this thing of attendance, I got to let you go." That is all hesaid, and there was no further comment, because I rushed right out myself. Ipunched the card and came home.Q. You didn't argue with him and nothing was said?A. No.I oreman Goudie testified he discharged Freeman for the sole reason that "henever called in when he was [to be] out," this conduct creating a bad working situa-tion in the plant because Freeman who was a grinder worked together with anothergrinder as a team and an unarranged-for absence of one team member disruptedproduction.According to Goudie, during Freeman's employment with the Respondent(March 1957-April 28, 1958) he had been absent 10 or 12 times and had not calledin his intention to be absent at any time.Goudie testified he had spoken to Free-man about this conduct "2 or 3 times."Joseph Como, the assistant shop foreman, testified that from September toDecember 1957, Freeman worked under his supervision on the night shift; thatduring this period he stayed away two or three times without previous notificationto the Respondent; that each time he spoke to Freeman regarding this conduct; thatafterDecember 1957, Freeman and he were both on day shift and that Freemanfrom then until his discharge was also absent without giving any previous notificationto the Respondent; that he reported the various absences to Goudie, but "most ofthe time it was not necessary" as Goudie was in the shop "overlapping" the twoshifts.It is clear that Freeman was employed by the Respondent under the "Veterans'Administration On-the-Job-Training Program." 6Under this program the Respond-ent paid wages to Freeman who also drew subsistence pay from the Veterans' Ad-ministration.The Respondent was required to file a report form monthly certifyingto attendance and commenting on progress and conduct.After 21/2 days of ab-sence the Veterans' Administration made a deduction from the allowed compensa-tion.Freeman testified without contradiction that no deduction was made fromhis subsistence allowance by the Veterans' Administration.The forms filled by the Respondent and signed by Freeman 7 carry the following:In this respect it is emphasized that the monthly rate of education and trainingallowance is limited by law to the difference between the compensation to bepaid the veteran each month in accordance with his approvedtrainingprogramand the $310 statutoryceiling.Freeman testified that at the time he was discharged he was being paid $50.50weekly by the Respondent.Itmay well be that because of wholly patriotic considerations the Respondentwas constrained to regard the derelictions of Veterans' Administration traineegrinders with less severity than those of its nonveteran trainee employees.Upon the entire record, his observation of the witnesses, and his finding that theRespondent had no knowledge of any activity on behalf of the Charging Party byFreeman, the Trial Examiner finds that the General Counsel has not sustained hisburden of proof with respect to the allegation that the Respondent on February 28,1958, discriminatorily dischargedWilliam Freeman and will therefore recommendthat the complaint be dismissed insofar as it so alleges.B. Interference, restraint, and coercionThe complaint'sallegationsof independent 8(a)(1) (interference, restraint, andcoercion) are fully set out in the opening statement of this report.They fall intotwo categories, speeches made to employees by the Respondent's president andspecific threats made by the same official to employees Albert Puente and AndrewKruck.None of these acts are alleged to have occurred prior to the discharge ofStevens and Freeman.1.Speeches delivered to employees by President MarcusFrederick Quintana testified that on April 18, 1958, theRespondent'semployeeswere called to assemble in the grinding room to hear a speech by President Marcus.As to Marcus' address Quintana, testified:Q. Can you relate to us, to the best of your knowledge, what Mr. Marcussaid at that time?Stevens was employed under the same program.v General Counsel's Exhibit No. 6. THE TETRAD COMPANY, INC.475A.What I remember was that he said that if the union came in, it would beworse.They would cut down on our overtime. That is all I remember now.Andrew Kruck was asked "did you have occasion to be present on April 18th,when Mr. Marcus delivered a speech regarding the union?"Kruck answered thathe was present and, regarding Marcus' speech, testified:He remarked about the fact that he understood that a majority of the peoplein the shop wanted a union.He couldn't understand why, because he felt thathe was treating them fair enough, that they wouldn't be able to get any moremoney, and that they had security.He pointed out the fact that if you werea good worker you didn't have to worry about losing your job, or anythinglike that.and something to the effect that if a union did get in,or something like that,he didn't have to negotiate, that he didn't have to have a union there, he couldclose the shop, or he could run the shop with other people there, and somethingabout hospitalization, I think.That's about all.After Kruck had exhausted his recollection, his memory was prodded and herecalled that Marcus stated that the employees were not watched as carefully as theywould be "if a union did get in the shop"; that "overtime would be knocked offbecausethey would bring more meninto the shop"; and that if they tried to get aunion in or got it in "they would be out on the street."He further testified that as he spoke Marcus held some papersin hishand butdid not tell his audience what they were.Kruck testified that in all Marcus delivered five or six speeches; that in one, hestated that he had met the Union's men at the National Labor Relations Board andreferred to the Union's representatives as:Cockroaches and communists. I don't know it word for word. It is very vague.Albert Puente, who was the first witness called to testify with respect to thespeechesmade by President Marcus first "established" the date of the first suchspeech in the following manner:Q. (By Mr. Haemmel.) I would like you to think forward into April.Did Mr. Marcus have occasion to deliver a speech in reference to the unionon April 18th, 1958?A. Yes, he did.The Respondent promptly challenged the form of the question; the Trial Examineragreed that it seemed leading, after which Puente testified that on April 18, whichapparently was the first of a series of talks by Marcus, all the employees wereassembled in the grinding room by their foremen, the power being shut off before theaudience was assembled; however, Puente's memory did not serve to recall thehourof the affair, his best recollection being that"itwas either in the morning or theafternoon."Regarding Marcus' remarks,Puente testified:He said he wouldn't negotiate with the union; that the people that were in favorof the union would be out in the street with picket signs; he had enough peoplein the shop that would work for him; he would send his work through the PostOffice Department,make his deliveries through the Post Office Department.Q. Can you add anything to that, Mr. Puente?A. (No response.)After it appeared that the witness had exhausted his recollection, he was proddedinto the following testimony:He spoke about the pamphlet that was distributed.He spoke about theTeamsters and the I.U.E. as being communist,as being racketeers.Q. Canyou as close as possible recall what he did say?A. His exact words, I don't know.He said he would not negotiate with aunion,and nobodycan tellhim what to do.This witness was asked if Marcus"had any of these union pamphlets in his hand"as he spoke,the answer by Puente being that he could not "positively identify themas union pamphlets";testified that Marcus"addressed his remarks"to the documentshe held,but when asked"Do you recall what he said,"Puente did not answer.However,he rather promptly recalled:Well, he spoke about nobody is putting a quota on anybody's production; thatnobody tells you how many times you can go to the bathroom;and he men- 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned that if a union did get into the shop, things would be changed.Hementioned the charge slips that he had, and that all he needed was one chargeagainst the individual and that was enough for a dismissal.that "earlier in the day" he saw a "book of charges" on a foreman's bench, thisbeing the first time he saw it, and that he"imagined"Marcus was referring to thisbook of charges; however he testified:TRIAL EXAMINER:You thought he meant the book?The WITNESS: I imagine that is what he was referring to.TRIAL EXAMINER:But you didn't hear him say anything about it?The WITNESS:No.Puente was asked if Marcus "made mention of William Freeman and Frank Stevens,Jr.," and recalled that Marcus stated they were "fired for a damn good reason" and"the union made an issue of it."After his initial testimony and his recollections when refreshed by prompting,Puente closed his testimony as to the April 18 speech as follows:Q. Can you recall anything further about that speech at this time?A. At this time .1 can't. I am a little confused.Puente further testified that on June 18, 1958, a date he fixed by its being the time"of the meeting between the company, the Union, and the National Labor RelationsBoard, to set up a date for the election," President Marcus again addressed theemployees telling them:Get this.The union would have you believe-get this word "government."The union would have you believe that the N.L.R.B. is part of the government,that they work close with the union,thatMarcus then made insulting remarks about the Union and its representative.Morton Marcus, the Respondent's president, testified with respect to the meetingand his speech which had been placed on April 18, 1958, as follows:Well, I stated that I believe that the working conditions in our plant was good,that the pay rate was fair, that the overtime situation as it was operating atpresent and has been operating since the company was in business was a generalcompany policy, and that the general policy in most union shops was for aminimum of overtime, and that this evidently was a practice, and I comparedthis to our practice, and the experience I have had over ten years with this.I believe that I had some literature distributed by the union and repudiatedsome what I believe to be falsehoods in this literature and attempted to provethat they were falsehoods.With respect to his "repudiation" of the statements in the Union's literature,Marcus testified that in one instance the Union had stated the Respondent's employees"get less at Tetrad" as their seniority increased and that:I offered at that time to reduce the salary of anyone who was an older employeeto increase his security if it was necessary.He testified he pointed out that the Respondent's supervisory staff "had workedthemselves up from production workers."As to a June 19 meeting and speech Marcus testified he said "essentially thesame things," and further testified that during one of his speeches (of which therewere about six) he may have mentioned the Board, either because it was referredto in some of the Union's literature or because he "had been" to the Board's office;that in one of his talks he referred to a union representative "who had stated heknew all about our business."Foreman Joseph DiMarco testified that Marcus addressed the Respondent'semployees "about half-a-dozen times," the first time "about the middle of April1958," the last about July 1; that at the first of such occasions.He [Marcus] expressed the conditions of the shop, how they were, and he com-pared the wage scale with the immediate environment; he showed them that itwas higher than average; he also expressed the fact that no one was reallybeing bull-whipped or coerced or forced to do their normal day's work in anunusual fashion; that they were free to talk in a reasonable state while working;and nothing was done by the numbers, if I may use that expression.He also stated that if we had a union here, there is no reason to doubt theywould be like those in the immediate environment that do have a union. THE TETRAD COMPANY, INC.477Foreman Joseph Como testified that "around April 18th"in a talk to theemployees:Mr. Marcus compared the shop, the Tetrad Company and the working condi-tions with various other shops in the area.He discussed with the employeessuch various things as shop security,advancement,wages, and a few otherthings.He alsocomparedthe shop proper with othershops inthe area, as Itold you before.With respect to Marcus' speech on June 19, Como testified that Marcus spoke ofcartoons which had appeared in the Union's literature and "told the fellows he hadhad this meeting with the National Labor Relations Board."On cross-examination the General Counsel closely pressed the witness on the8(a)(1) violations with respect to the speechesas setout in the complaint.Como was asked what Marcus said regarding job security.The answer beingthat all the witness recalled was: "He says your job is secure here as it is any placeelse inthe world."Como was asked:Did he say anything about what would happen to job security or with respectto job security if theunionsecured a contract?The witnessanswered:No sir, he did not.The General Counsel asked, "Did Mr. Marcus say anything about wages?" Thewitness replied that he had, and when asked, "What?" replied, "He said that wageswere just as good if not better, than some or most of the others in the environment."Como further testified:Q. (Mr. Richman.)Did he say anything about environment?A. If I am not mistaken, there was a slight point on advancement.Q.What was it?A. He told the fellows that all our foremen here are employees of the shopand always had been employees of the shop, that every guy here has beenthrough the machines and knows his way around the shop.The witness could not remember if Marcus mentioned the Unioncominginto theplant during his April 18 speech.On cross-examination with respect to the June 19 meeting, Como testified:That was the day that Mr. Marcus come back into the shop and he told themen that he had been down to the National Labor Relations Board at a hearingof some kind.He had quite a talk with the boys.During the talk he mentionedthat he did not have to negotiate with any union,so long as itwas not in the shop.Foreman John Goudie testified that on April 18, 1958, or "thereabouts," Marcusin a talk to the Respondent's employees:He just went over the shopin general,what we had there, the overtime, thatitwas no sweat shop, or anything like that. Just general things like that.Goudie testified that Marcus stated the shop "had a good amount of overtime"and also stated "that everybody was making a buck."On cross-examination Goudie questioned as to Marcus' April speech testified:Q.Did he make any mention of the fact that conditions would be changed?A. Not that I can remember.Q.Was any mentionmade of the union?A. The only thing that I think was mentioned is that he didn't have to bar-gain with it, because it wasn't in there yet.Conclusions as to Speeches by President MarcusThe testimony adduced by the General Counsel, in the opinion of the Trial Ex-aminer, does not in any manner sustain the 8 (a) (1) allegations of the complaint,based on the speeches delivered by President Marcus in April through June 1958.Quintana's testimony that all he "remembered" was that Marcus stated "that ifthe union came in, it would be worse. They would cut down our overtime" whenconsidered with Kruck's testimony, which came after Kruck's recollection was ex- 478DECISIONSOF NATIONALLABOR RELATIONS BOARDhausted and refreshed, that Marcus stated "if a union didget inthe shop-over-time would be knocked off because they [clearly the Union] would bringmore meninto the shop," does not tend to sustain but refute the allegations of the complaint.When Puente, who recalled that Marcus spoke on April 18, but could not recallif the speech was delivered in the morning or the afternoon, testified that Marcusstated "he wouldn't negotiate with the union" and that those favoring the Union"would be out on the street with picket signs" and when he further testified in detailas to "charge sheets" which Marcus "held up" as he spoke but which Puente couldnot see but "imagined" were referred to by the speaker, surely the General Counseldid not receive support for the allegations of illegal threats of dischargeand lossof benefits despite the eager willingness of the witness.Under the circumstances it seems hardly necessary to refer to the testimony ofMarcus, DiMarco, Como, and Goudie with respect to the speeches.Como's testimony that Marcus told the employees "he did not have to negotiatewith any union, so long as it was not in the shop," as well as Goudie's testimonythatMarcus stated "he didn't have to bargain with the union because it wasn't inthere yet," have the ring of authenticity.Although the testimony of the three foremen, as to the speeches, was in generalterms when corroborating Marcus, on the entire record and from his observation ofthe witnesses, the Trial Examiner credits their testimony where in conflicts withthat of Quintana, Kruck, and Puente.The Trial Examiner therefore finds that in speeches to employees delivered sometime between April and June 1958, inclusive, by Morton Marcus the Respondentdid not engage in conduct violative of the Act as Marcus merely expressed hisopinion and made statements free of threats of reprisal or promise of benefit basedon the employees' attitude toward a union, whose formation the Respondent clearlyindicated through Marcus, in strictly legal terms, that it did not desire.2.Additional 8(a)(1) allegationsPuente testified that he was called to President Marcus' office twice in June 1958.He set the date of the first occasion as June 29, the second as June 31.The General Counsel promptly sought to correct the testimony as follows: 8Q. (By Mr. Haemmel.) There is no June 31st. Can you make anotherestimate as to when that occurred?Imight also point out to you that June 29th is on a Sunday.A. It should be on the 30th. It would be June 30th, the second one.Q. And the first one?A. It was either a Thursday or a Friday.According to Puente, upon entering the office he found there Marcus, Goudie,DiMarco, and Janet Taylor, also a company official; that DiMarco told him to tellMarcus "what had happened outside in the street" during an argument betweenPuente and Harasco, another employee; that Marcus asked how Puente felt aboutthe Union, how he intended to vote in a forthcoming representation election, ac-cused him of being a professional union organizer and then:He said he was going to frame me. He says, "I can't fire you for your work."that:He said he would get boxes and put the rejects into the boxes.He had someon the desk.He would put my number on each individual box and say that Isent these out to the different companies, deliberately sabotaging the plant.He further testified that Marcus stated:He was going to frame me for stealing,sabotaging,selling information to com-petitors,to the union.That is about it.Those are the different charges hewould frame me on.According to Puente after similar statements and various insulting remarks Marcusthreatened him with bodily injury if not death.He testified:Q. (By Mr. Haemmel.)Was there any mention of the word"hanging?"A. Yes.He said he should take me into the grinding department and hang8 As has been pointed out in this report, Puente had no hesitancy in fixing theFreeman-Vicinanza incident as February 28, and the date of Marcus' first speech as April 18. THE TETRAD COMPANY, INC.479me, take a rope and hang me. He also said he would take me out in the streetand break me up in little bits.According to Puente during all this "I folded my arms. I told him I would foldmy arms. I would listen, but I wouldn't answer any more."Puente further testified that he was again called into Marcus' office 3 days later,that the same company officials were present and that Marcus again berated him.He testified:He says he couldn't fire me for my union activities and he couldn't fire me formy work, but he would frame me. He says, "Let's see what I can frame youfor.For stealing, sending out bad pieces to customers, selling information toJeannie Axelrod, Clear Tone, and Walter Roach."Q. Continue.A. That he would have Leroy Engleman beat up.He said that he couldhave Leroy Engleman beat up and that he would come around every hour onthe hour.He says that I better pray to God that Leroy Engleman doesn't gethurt, that he is going to worry me every minute of the day, that I should worryand see what he is going to do to me.Puente admitted that Engleman was the foreman involved in the Harasco incidentabout which he was questioned during his first interview and that he had told theUnion's representative to "Lam it into him (Engleman) good, too, because he isone of the two rats that caused the guy to get fired."President Marcus testified that"over a period of two-and-a-half months" the Respondent's products (diamondphonograph needles) valued at $60,000 were rejected by one customer alone; thatan investigation was begun about 6 weeks before June 27, 1958, and "about a weekor so before June 27th" the Respondent was convinced that Puente was the finalinspector responsible.Marcus further testified he questioned Puente, first, regarding a threat made toForeman Engleman but that Puente would not answer, merely sat silent with hisarms folded; that he next asked Puente to explain the fact that material inspectedand then reinspected by Puente was rejected but that:Mr. Puente again folded his arms and said he refused to answer me,that he continued asking similar questions but received no answers, that:At this particular point I asked Mr. Puente if he had ever passed informationconcerning the number of units shipped to any particular company or anycompany to Mrs. Axelrod.Marcus testified that on June 30, 1958, Puente was again called to the office atwhich time:I asked Mr. Puente several times to explain the abnormal amount of rejects thatwas being sent out to the Sonotone Corporation. I asked him, too, once againabout the situation with Mrs. Axelrod, whether he had passed any informationto her.This is essentially a repeat of the first.The answers to both questions Mr.Puente refused to give.Marcus further testified:TRIAL EXAMINER:Before you leave the meetings, did you during the courseof the June 27th meeting in your office with Mr. Puente that we have beentalking about say to him substantially, or in effect, that you could not fire himfor union activity because that was against the law, or you could not fire himbecause of bad work, because his work was good, but that you could framehim and outline how you were going to frame him?The WITNESS: I did not.TRIAL EXAMINER:Did you make the statements, or substantially thosestatements, at the June 30th meeting at your office?The WITNESS: I did not.Foreman Joseph DiMarco testified that he was present at the two above-mentioned interviews with Puente; that in the first interview Puente was asked abouta threat made to Leroy Engleman; that Marcus questioned Puente regardinginspection of material and passing confidential information but that Puente did notanswer any question put to him, merely sitting silent with his arms folded.With respect to the second interview DiMarco testified: 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr.Marcus specifically askedMr. Puente once again if he was purposelypassing work in bad condition.No answer.DiMarco specifically deniedseriatimPuente's testimony with respect to the variousstatements attributed to Marcus by Puente and further testified:Q.Was there any mention made of the union in either of these two meetings?A. No, I heard nothing pertaining to the union.Foreman Goudie testified, with respect to the interviewing of Puente in Marcus'office, that Marcusdid not accuse Puenteof sending out bad material or of divulgingthe Respondent's trade information but merely "talked to him" about these mattersbut that Puente did not say anything.Goudie further testified:TRIAL EXAMINER:What did he say to him?The WITNESS:The only direct question I can remember is the one heasked him as to what he meant by the Engleman deal, about what he meant by"get that guy."Conclusion as to Marcus' Interviews of PuenteThe Trial Examiner is asked to credit testimony to the effect that a seeminglynormal individual, who at the same time was an employer not overjoyed by theadvent of a union, called an employee to his office, first asked about an admittedaltercation and threat in which the employee was involved, then asked how theemployee intended to vote in a forthcoming representation election, then remarkedto the employee "you are a professional union organizer" and then with the sceneso set, in the presence of plant foremen as audience proceeded to abuse the employeein vile, insulting and extravagant language, telling him that although he could notdischarge him because of his union activity he intended to "frame" him by accusinghim of various disloyal acts of sabotage and carefully outlined his plan andmodusoperandiby which the employee was to be destroyed and the Employer rid of aunion adherent, self-proclaimed as the strongest and most effective in the plant,that after the disclosure the Employer apparently carried away by his own ferocitythreatened his victim with bodily harm and, at least by inference (saved only by theuse of the word "should") with death by hanging in the plant, presumably as anexample to other union-minded employees.The Employer's testimony is denied by the Employer and members of the"audience."The Trial Examiner, as he recalls that the employee in question (Albert Puente)was cast by the General Counsel in the role of "Star Witness" to most of the allegedunfair labor practices by the Respondent and recalls how he failed to measure uptohisassigned role, proving himself, in the considered opinion of the TrialExaminer, an unreliable witness, cannot credit Puente's account of the two Juneinterviews.Upon the entire record, the evidence considered as a whole, and his observationof the witnesses, the Trial Examiner credits the testimony of Marcus, DiMarco,and Goudie as to the language used and statements made by Marcus during the twointerviews of Puente in Marcus' office sometime in June 1958, shortly before Puente'sfinal discharge hereinafter discussed.9Andrew Kruck, who voluntarily quit the Respondent in July 1958, after "almost3years" employment, apparently questioned to establish the union activity ofPuente, Stevens, and Freeman, testified that neither Stevens nor Freeman discussedthe Union with him and further that he did not observe either of them "approachinganybody else," however, he testified "Al Puente and myself discussed it severaltimes," amplified as follows:Q. In regards to Mr. Puente talking with you, in reference to the premises,where did that occur?A. Before work; lunch time; maybe at night, a telephone call.Kruck made no claim of having actively aided in the Union's organizational effort.Kruck further testified he was called to Marcus' office on two occasions, thefirst "six months before" the Union's organizational effort began; the second aboutJuly 1, 1958.As to this latter occasion Kruck testified he was called in by Marcus9However, the testimony of President Marcus with respect to theinterviews raisedand left a strong element of doubt which although it does notgo to the language used byMarcus does affect his general standing as a witness. THE TETRAD COMPANY, INC.481who talked "of some of the things that he had said in his speeches; also remarksabout Mr. Puente."He testified:Q. Can you stop and tell us what it was he said about his speeches?A. That the unions weren't any good, that they were a bunch of racketeers,and things of that nature.He further testified:Q. You said he mentioned Mr. Puente.What did he say about Mr. Puente?A. He said something about Mr. Puente. being the rat or the snake that has.been passing on information to his competitors, and he knows that because he:had me taken out of the inspection department so that he could track down:definitely who the person was.On cross-examination Kruck testified,Marcus, during the above-mentioned officemeeting, spoke of the "tremendous number of rejects," and the fact that "someperson"was passing "Tetrad's trade secrets" to competitors.His testimony withrespect to his meeting with Marcus ended:Q. (By Mr. Simon.)During this entire meeting which you say lasted twohours, if I understood your testimony correctly, you state that at no time didhe discuss with you your feelings towards the union or the election?A. No.Upon the entire record and from his observation of the witnesses the TrialExaminer finds that the 8(a) (1) allegations of the complaint have not. been sustainedand it will be recommended therefore that the complaint be dismissed insofar as italleges that the Respondent engaged in independent interference, restraint, andcoercion.The discharge of Albert PuentePuente testified that on July 1, 1958, at about 2:45 p.m. when he returned to hiswork following a break or rest period President Marcus came to his place ofwork and according to Puente:I no sooner sat down and Mr. Marcus demanded that I get the button off. Itold him that I can wear anything on my clothing, that it was not against thelaw to wear anything on my clothes.He told me the button constitutes elec-tioneering, get out.Puente testified he was wearing a button or badge bearing the legend AFL-IUE-CIO.The letters were red and blue, the background white, the button being 4 inchesin diameter.According to Puente.I says, "What do you mean by get out?" He says, "Get out of the shop. Youare wearing a button.You are electioneering in the shop." I says, "What doesthat mean?" I says, "Does that mean I am fired?" He says, "Yes, you are fired."Kruck testified that he worked beside Puente, that they had just returned fromthe break, and:Mr. Marcus came in and he says to Al, "There will be no electioneeringin here.Take that button off.Take that off while you are in here."According to KruckHe [Puente] said, "I am sorry, I can't."Mr. Marcus said, "Get out."Al said, "Does that mean I am fired?"He says, "That's right."Then he turned to me and said, "Did you hear that?"I said, "Yes, I heard it."TRIAL EXAMINER:Who said that to you?The WITNESS:Al [Puente] said that to me, "Did you hear that?"Marcus testified that he discharged Puente; that on the day Puente was dischargedMarcus came upon him in three departments "in which he did not belong," the firsttime being "before lunch period" when he observed Puente "talking to somebodyleaning through the doorway in. the radius department."I asked him what he was doing there and I told him that I didn't want tosee him electioneering in the place, and that if he wanted to do this he could doiton his own time and to get back to his work. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Marcus, Puente returned to his work, and "shortly after lunch" hefound Puente in a sectionof the inspection department in which he did not workwhereupon, "Once again I told him the same thing," and thatPuente returned to hiswork.The third and finaloccasionaccording to Marcus was "later in the afternoon,"but admitted by himon cross-examinationto be "afterthe afternoonbreak," atwhich time:I came through the inspection from the opposite door.He was talking tosomeone inthere.I don't knowthe names ofthe people. I told him this isthe third time I had warned him about this and to go back to work, at whichpoint Mr. Puente-and at this point Goudie came along, too-told me he wasprotected by the National LaborRelationsBoard and he had every right in theworld to hand out literature and buttons.I told him I was tired of talking to him, that it was thirdtimetoday, and togo out and punch out, and he was discharged.On questions put by the Trial Examiner, Marcus testified Puente was discharged"Directly for not being at his work" and because he passed faulty material as aninspector.Marcus further testified, on examination by the Trial Examiner, that onJune 27 and 30 he was satisfied that Puente was responsible for passing defectivematerial valued at 50 to 60 thousand dollars.TRIAL EXAMINER: You waited until Puente stayed away from his work, wasin the wrong part of the building, and that was the motivating thing that causedyou to discharge him?The WITNESS: This is not correct.The decision to dischargeaman forworkmanship which is not proper requires a little investigation. .. .He testified further in explanation that: "I won't fire a man merely because thereis a possibility of a light being bad or a background being bad."The Trial Examiner is convinced and finds that the charges of faulty inspectionor improper conduct did not enter into Puente's discharge.The highly objective view which Marcus, according to his testimony, took ofworkmanship which seriously affected the Respondent's business is not accepted bythe Trial Examineras a reasonPuente was not terminated on June 27-30, or as areason for his discharge on July 1, 1958.Foreman Goudie testified that immediately preceding Puente's discharge hewalked through the inspection department and passed Marcus and Puente who"were talking":Mr. Puente was saying it was okay for him to hand out pamphlets and talkto theguys.He was protected by the NLRB.Mr. Marcus was telling himthat he could do that, but not on his time, and then he was fired.Considering the character of all the testimony of Albert Puente, the Trial Examinercannot ingood conscience credit his version of the circumstances surrounding hisdischarge although it is corroborated by Kruck and therefore accepts the testimonyof Marcus and Goudie as being the more accurate version thereof.The Trial Examiner therefore finds that Albert Puente was discharged on July 1,1958, by the Respondent for the reason that he had been absent from his place ofwork on three different occasions during work periods on that day, the Respondentbelieving that Puente so absented himself from his work to "electioneer" for theUnion.Inasmuch as it is well established that an employer is not required to furnish thefacilities nor the time necessary for its employees to engage in otherwise legitimateactivities on behalf ofunion organization,the Respondent under the circumstancesherein had the clear right to act as it did.Final ConclusionsThe Trial Examiner is convinced and finds on the entire record that the GeneralCounsel has not sustained his burden of proof and will therefore recommend thatthe complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The operations of the Respondent, The Tetrad Company,Inc., occur in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Respondent has not engaged in unfair labor practices within themeaningof Section 8(a)(1) and (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]